Filed 3/15/16 P. v. Colbourn CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C077388

         v.                                                                     (Super. Ct. No. CM040165)

ORRIN TYLER COLBOURN,

                   Defendant and Appellant.




         Appointed counsel for defendant Orrin Tyler Colbourn asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Based on our review of the record, we will
modify the judgment to impose a mandatory $300 parole revocation fine (Pen. Code,




                                                             1
§ 1202.45)1 and to specify that an $850 “fine” orally imposed by the trial court consists
of a fine and other fees and assessments identified in this opinion. Finding no other
arguable error that would result in a disposition more favorable to defendant, we will
affirm the judgment as modified.
                                               I
        Oroville Police Department officers responded on December 13, 2013, to a report
of an individual in the roadway blocking traffic. The officers found defendant in the
intersection claiming to be Jesus Christ and attempted to speak with him. Defendant
started to fight and struck one of the officers.
        A criminal complaint charged defendant with battery with injury on a peace
officer (§ 243, subd. (c)(2) -- count 1) and resisting an executive officer (§ 69 -- count 2),
and also charged him with misdemeanor resisting, obstructing, or delaying a peace officer
or EMT (§ 148, subd. (a)(1) -- count 3).
        The trial court suspended criminal proceedings on December 31, 2013, and issued
an order for examination to determine defendant’s mental competency to stand trial
pursuant to section 1368. A written report from psychologist Eugene Roeder concluded
defendant was not competent to stand trial. Based on that report, the trial court found
defendant incompetent to stand trial and referred the matter for appropriate placement.
On March 5, 2014, the trial court issued an order for commitment to state hospital for
treatment pursuant to section 1370. The order for commitment also applied to pending
case Nos. CM040066 and PCS00166. The trial court subsequently received into
evidence a written report issued by state hospital staff, concluding that defendant was not
yet competent to stand trial and recommending he be retained for further treatment.




1   Undesignated statutory references are to the Penal Code.

                                               2
Based on that report, the trial court found defendant incompetent to stand trial and
ordered continued treatment.
        However, on August 13, 2014, the trial court received into evidence a report
issued by state hospital staff recommending that defendant be returned to court as
competent to stand trial. Based on that report, the trial court found defendant competent
to stand trial and reinstated criminal proceedings. That same day, defendant entered a
plea of no contest to the count 2 charge of felony resisting an executive officer (§ 69) in
exchange for a stipulated upper term sentence of three years. All remaining charges, as
well as all charges in pending case No. CM040066, were dismissed with a Harvey2
waiver.
        The trial court sentenced defendant to the upper term of three years as stipulated,
awarded 432 days of presentence credit (258 actual days [174 in county jail plus 84 in the
state hospital] and 174 conduct days), and orally imposed a $300 restitution fine
(§ 1202.4) and an $850 fine pursuant to section 672 with penalty assessments. In case
No. PCS00166, the trial court found defendant in violation of his post community release
supervision, ordered him to serve 180 days in county jail in that matter, and reinstated
post community release supervision.
        The trial court denied defendant’s request for a certificate of probable cause.
(§ 1237.5.)
                                              II
        Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of




2   People v. Harvey (1979) 25 Cal. 3d 754.

                                              3
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Our review of the record indicates that the trial court did not orally impose a
mandatory $300 parole revocation fine. (§ 1202.45) In addition, the trial court orally
imposed an $850 fine pursuant to section 672 with penalty assessments but did not orally
articulate the specific amounts or statutory bases comprising the $850 amount. (People v.
High (2004) 119 Cal. App. 4th 1192, 1200.)
       The record indicates, however, that the $850 amount includes a fine and other fees
and assessments. The supplemental probation report recommended that defendant be
ordered to pay, among other things, an $850 amount consisting of the following: a $200
fine (§ 672), a $40 court surcharge (§ 1465.7), a $100 state court facilities construction
fund fee (Gov. Code, § 70372, subd. (a)), a $200 state penalty assessment (§ 1464), a $20
DNA identification fund fee (Gov. Code, §76104.6), an $80 DNA identification fund fee
(Gov. Code, § 76104.7), a $140 county penalty assessment (Gov. Code, § 76000), a $40
court operations assessment (§ 1465.8), and a $30 conviction assessment fee (Gov. Code,
§§ 70373, 76000). The amended abstract of judgment articulates these items and also
includes the $300 parole revocation fine pursuant to section 1202.45.
       We will modify the judgment to impose the mandatory $300 parole revocation
fine (§ 1202.45) and to specify that the $850 amount orally imposed by the trial court
consists of the fine, fees and assessments set forth above. (People v. Turner (2002)
96 Cal. App. 4th 1409, 1413-1415.)
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is modified to impose a $300 parole revocation fine pursuant to
section 1202.45, stayed pending successful completion of parole, and to specify that the
$850 amount orally imposed by the trial court consists of the following: a $200 fine

                                              4
(§ 672), a $40 court surcharge (§ 1465.7), a $100 state court facilities construction fund
fee (Gov. Code, § 70372, subd. (a)), a $200 state penalty assessment (§ 1464), a $20
DNA identification fund fee (Gov. Code, §76104.6), an $80 DNA identification fund fee
(Gov. Code, § 76104.7), a $140 county penalty assessment (Gov. Code, § 76000), a $40
court operations assessment (§ 1465.8), and a $30 conviction assessment fee (Gov. Code,
§§ 70373, 76000). The judgment is affirmed as modified.



                                                      /S/
                                                 Mauro, J.


We concur:



      /S/
Raye, P. J.



     /S/
Duarte, J.




                                             5